t c memo united_states tax_court robert musselman and adrianne magd petitioners v commissioner of internal revenue respondent docket no filed date robert musselman and adrianne magd pro sese loren b mark for respondent memorandum opinion laro judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that petitioners failed to file their petition within the time prescribed in sec_6213 or sec_7502 on date section references are to the applicable versions of the continued petitioners filed with this court a petition for redetermination of the deficiency reflected in a notice_of_deficiency that was sent to them by certified mail on date respondent mailed the notice_of_deficiency to petitioners’ last_known_address of woodhill ln chino hills california petitioners bear the burden of proving that this court has jurisdiction to decide this case see 72_tc_313 it is well established that our jurisdiction requires a valid notice_of_deficiency and a timely filed petition and we must dismiss a case in which either one or the other is not present sec_6213 98_tc_613 sec_6213 provides that where a notice_of_deficiency is addressed to a person within the united_states the taxpayer may file with this court a petition to redetermine the deficiency within days of the mailing of that notice_of_deficiency sec_7502 provides that in general timely mailing is treated as timely filing if a petition is delivered to the court by u s mail after the period prescribed for its filing and the u s postmark date stamped on the envelope is within the appropriate period continued internal_revenue_code when this petition was filed petitioners lived in chino hills california their petition stated that taxpayer has additional deductions to claim under sec_6213 and sec_7503 the 90-day period within which petitioners could challenge respondent’s determination in this court expired on date the envelope in which the petition was mailed to this court bears no postmark date but petitioners did not even sign the petition until date which wa sec_3 days after the deadline further petitioners failed to respond to respondent’s motion and do not argue that they mailed the petition on or before the deadline because petitioners failed to file their petition within the statutory 90-day period we must grant respondent’s motion to dismiss for lack of jurisdiction our decision however does not deprive petitioners of their right to contest respondent’s determination by paying the tax filing a claim_for_refund and then if the claim is denied bringing a suit_for_refund in a u s district_court or the court of federal claims our decision instead forecloses petitioners from contesting respondent’s determination in this suit see 58_tc_850 n accordingly an order of dismissal will be entered
